The Supreme Court of South Carolina
            In the Matter of Darren S. Haley, Respondent.

            Appellate Case No. 2021-000059



                                     ORDER


By opinion dated August 11, 2021, this Court publicly reprimanded Respondent as
reciprocal discipline following his public reprimand in North Carolina. In re
Haley, Op. No. 28048 (S.C. Sup. Ct. filed Aug. 11, 2021) (Howard Adv. Sh. No.
27 at 19). Respondent thereafter filed a petition for rehearing. After careful
consideration of Respondent's petition, we grant the petition for rehearing,
dispense with further briefing, and substitute the attached opinion for the opinion
previously filed in this matter.

                                 s/ Donald W. Beatty                           C.J.

                                 s/ John W. Kittredge                            J.

                                 s/ Kaye G. Hearn                                J.

                                 s/ John Cannon Few                              J.

                                 s/ George C. James, Jr.                         J.



Columbia, South Carolina
November 10, 2021
                   THE STATE OF SOUTH CAROLINA
                        In The Supreme Court

            In the Matter of Darren S. Haley, Respondent.

            Appellate Case No. 2021-000059


                              Opinion No. 28048
                Submitted July 21, 2021 – Filed August 11, 2021
             Withdrawn, Substituted, and Refiled November 10, 2021


                             PUBLIC REPRIMAND


            Disciplinary Counsel John S. Nichols and Deputy
            Disciplinary Counsel Carey Taylor Markel, both of
            Columbia, for the Office of Disciplinary Counsel.

            Darren S. Haley, of Greenville, Pro Se.




PER CURIAM: By order of the Grievance Committee of the North Carolina
State Bar dated May 14, 2019, Respondent was reprimanded for violating the
North Carolina Rules of Professional Conduct.1 The order was forwarded to this

1
  The order states that in 2017, Respondent submitted a motion in Mecklenburg
County Superior Court seeking to be admitted pro hac vice in North Carolina to
represent a client in a criminal matter. In the motion, Respondent failed to reveal
that in 2005, this Court suspended him from the practice of law for thirty days and
that in 2006, reciprocal discipline was imposed in Virginia, where he is also
licensed to practice law. See In re Haley, 366 S.C. 363, 622 S.E.2d 538 (2005)
Court by the Office of Disciplinary Counsel (ODC) on January 19, 2021.
Thereafter, pursuant to Rule 29(b), RLDE, ODC and Respondent were notified by
letter of the Clerk of this Court that they had thirty days to inform the Court of any
claim that imposition of the identical discipline in South Carolina is not warranted.
On February 18, 2021, Respondent submitted a response arguing a private
reprimand was the appropriate sanction given his lack of "intent to defraud."

We find a public reprimand is the appropriate sanction to impose as reciprocal
discipline, as none of the reasons set forth in Rule 29(d), RLDE, exist to justify
different discipline in this matter.

PUBLIC REPRIMAND.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.




(publicly reprimanding Respondent for a lack of diligence and communication and
failing to consult with his client). The order concluded Respondent violated Rules
3.3(a) (false statement of fact to a tribunal); 8.4(c) (conduct involving dishonesty);
and 8.4(d) (conduct prejudicial to the administration of justice) of the North
Carolina Rules of Professional Conduct. Respondent was reprimanded for the
violations.